IMAGEWARE SYSTEMS, INC.


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made and entered into effective
as of January 1, 2013 (the “Effective Date”), by and between Charles AuBuchon.
(the “Executive”) and ImageWare Systems, Inc., a Delaware corporation (the
“Company”).  Executive and the Company are collectively referred to as the
“Parties.”


RECITALS


A.           WHEREAS, Executive is currently employed by the Company as its Vice
President, Business Development and has made and is expected to continue to make
major contributions to the short- and long-term profitability, growth and
financial strength of the Company;


B.           WHEREAS, the Company wishes to provide this Agreement in
recognition of the unique and extraordinary past contributions of Executive and
as additional inducement for the Executive to remain in the ongoing employ of
the Company;


C.           WHEREAS, the Board believes that it is in the best interests of the
Company and its shareholders to provide the Executive with an incentive to
continue his employment and to maximize the value of the Company in the future
for the benefit of its shareholders; and


D.           WHEREAS, in order to provide the Executive with enhanced financial
security and sufficient encouragement to remain with the Company, the Board
believes that it is imperative to provide the Executive with certain employment
terms and severance benefits.


AGREEMENT


In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the Parties agree as follows:


1.           Revocation of All Previous Agreements.  The Parties agree that this
Agreement operates to revoke and replace all previous agreements relating to
Executive’s employment by the Company.


2.           Employment.  The Company hereby agrees to continue employing
Executive.  Executive hereby agrees to accept such continuing employment, and
agrees to continue performing services for the Company, upon the terms and
conditions set forth in this Agreement.


3.           Term of Agreement.  The term of this Agreement (the “Term”) shall
commence on the Effective Date and shall continue until December 31, 2013;
provided, however, that


(a)           if the payment of Severance Benefits has been triggered pursuant
to this Agreement, the Term shall expire on the date that all obligations of the
Parties hereto under this Agreement have been satisfied;


(b)           if a Change of Control has occurred, the Term shall not expire
until the later of (A) the first anniversary of the Effective Date, or (B) the
last day of the thirteenth (13th) month following the close of a Change of
Control (unless Severance Benefits are triggered prior to such time) or


(c)           if Executive’s employment with the Company is terminated by the
Company for Cause or Executive voluntarily terminates employment, then the Term
shall expire as of the date of such termination.


(d)           the Term shall expire upon Executive’s death, if it occurs prior
to December 31, 2013.


4.           Position and Duties.


(a)           Duties.  During his employment by the Company, Executive shall
serve as a full-time employee.  Employee’s primary responsibilities shall be to
serve as Vice President, Business Development.  The Company may make and enforce
any reasonable terms and conditions of employment not contrary to this
Agreement, which also shall govern the employment of Employee.


(b)           No Conflicting Duties.  Executive shall devote his entire
productive time, ability, and attention to the operations of the Company during
his employment.  Executive hereby confirms that he is under no contractual
commitments inconsistent with his obligations set forth in this Agreement, and
that during his employment by the Company, he will not render or perform
services, or enter into any contract to do so, for any other corporation, firm,
entity or person which are inconsistent with the provisions of this Agreement.


(c)           General Obligations.  Executive shall abide by the Company’s
policies and procedures.  Executive shall conduct himself in a professional
manner at all times when acting as a representative of Company, and in
accordance with the highest standards of honesty, integrity, fair dealing, and
ethical conduct.  Executive shall do nothing which would be reasonably likely to
discredit, dishonor, reflect adversely upon, or in any manner injure the
reputation of the Company or impair its goodwill.  Executive shall immediately
notify the Board of Directors of any complaint (informal or formal) against
Executive or the Company or any legal proceeding, whether criminal, civil, or
administrative, brought against Executive or the Company.  Executive shall,
immediately upon receipt of any inquiry from the Securities and Exchange
Commission, any state securities regulatory authority, any state insurance
department or any other regulatory body, forward a copy of such inquiry to the
Board of Directors.


(d)           Competitive Activities.  During the term of this Agreement,
Executive shall not, directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, member, manager, officer,
director, or in any other individual or representative capacity, engage or
participate in any business that is in competition in any manner whatsoever with
the business of the Company or any Affiliate.  This Agreement shall not be
interpreted to prohibit Executive from making passive personal investments or
conducting private business affairs if those activities do not materially
interfere with the services required under this Agreement.  However, Executive
shall not directly or indirectly, acquire, hold, or retain any interest in any
business competing with or similar in nature to the business of the Company or
any Affiliate.


(e)           Hours Worked.  Executive is a managerial employee.  As such, the
hours worked by Executive may vary considerably, and will sometimes exceed 40
hours per week.  As an exempt employee, Executive shall not be entitled to
additional compensation for hours worked in excess of 40 hours per week.


5.           Employment Compensation and Benefits.  During the Term of this
Agreement, Executive shall receive the benefits set forth in Exhibit A, attached
hereto and incorporated by reference herein.


6.           Compensation upon Termination.  Executive shall be entitled to the
following payments, if any, upon the termination of his employment by the
Company.


(a)           Resignation.  In the event Executive resigns from the Company
voluntarily, Executive shall be entitled to receive Executive’s then current
Salary accrued through the effective date of termination, plus accrued but
unused paid time off (PTO) hours.


(b)           With Cause.  In the event Executive is terminated by the Company
for Cause as defined in Paragraph 9(b). The Company shall pay to Executive the
current Salary accrued through the effective date of termination, plus accrued
but unused PTO.


(c)           Without Cause.  In the event Executive is terminated by the
Company without Cause as defined in Paragraph 9(b), the Company shall pay to
Executive the current Salary accrued through the effective date of termination,
accrued but unused PTO, and, subject to compliance with Paragraph 6(d),
Executive shall be entitled to the severance benefits set forth in Paragraph 7.


(d)           Conditions to Receipt of Severance Payments.


(i)           Release of Claims.  The receipt of any severance payment or other
benefits pursuant to Paragraph 7 is subject to Executive signing and not
revoking a general release of claims in a form reasonably acceptable to the
Company (the “Release”), which must be signed no later than the 30th day
following the termination of employment allowing the Release to become effective
no later than 38 days following the termination of employment (the “Release
Deadline”).  If the Release does not become effective and irrevocable by the
Release Deadline, Executive will forfeit any rights to severance payments or
benefits under Paragraph 7.  No severance payments and benefits under Paragraph
7 will be paid or provided until the Release Deadline, and any such severance
payments and benefits otherwise payable between the date of Executive’s
termination of employment and the Release Deadline will be paid on the Release
Deadline.


(ii)           Post-Termination Obligations.  Executive’s receipt of any
payments or other benefits pursuant to this Agreement will be subject to
Executive continuing to comply with the terms of this Agreement which survive
the termination of Executive’s employment.


7.           Severance Benefits


(a)           Termination Without Cause.  Subject to compliance with Paragraph
6(d), in the event that Executive is terminated without Cause as defined by
Paragraph 9(b),  other than as set forth in Paragraph 7(b), at any time during
the Term of this Agreement, then Executive shall be entitled to the following
Severance Benefits:


(i)           Six (6) months of Executive’s Base Salary in effect as of the day
of such termination, less applicable withholding, payable in a lump sum on the
thirtieth (30th) day following the Release Deadline as defined in Paragraph
6(d)(i);


(ii)           For a period of up to six (6) months following the termination of
Executive’s employment with the Company, the Company shall pay, either directly
or as a reimbursement to Executive, for Executive’s COBRA-eligible health
insurance benefits (medical/dental/vision), including payments made to an
individual plan or pursuant to COBRA or Cal COBRA provided that:


(1)           The Company’s obligation to pay for health insurance benefits will
be limited to a monthly amount not to exceed the monthly amount that the Company
had paid for Executive’s health benefits at the time of termination of his
employment, provided that:


(2)           If such payment is to be made as a reimbursement to Executive
rather than as a direct payment to the provider of the health insurance
benefits, such payment shall be due within thirty (30) days of receipt of
satisfactory proof of Executive’s payment of said amounts;


(3)           Executive’s entitlement to payment  or reimbursement pursuant to
this Paragraph shall terminate upon Executive becoming eligible to participate
in an employer-sponsored health plan.


(b)           Termination Without Cause in the Context of a Change of Control.
Subject to compliance with Paragraph 6(d), in the event that Executive is
terminated Without Cause as defined by Paragraph 9(b) during the Term of this
Agreement and within six (6) months prior to or within thirteen (13) months
after the consummation of a Change in Control as defined by Paragraph 9(c), then
Executive shall be entitled to the following Severance Benefits:


(i)           Six (6) months of Executive’s Base Salary in effect as of the day
of such termination, less applicable withholding, payable in a lump sum on the
thirtieth (30th) day following the Release Deadline as defined in Paragraph
6(d)(i);


(ii)           all stock options granted by the Company to the Executive prior
to the Change of Control shall become fully vested and exercisable as of the
date of the termination of Executive’s employment to the extent such stock
options are outstanding and unvested unexercisable at the time of such
termination and all stock held by Executive subject to a right of repurchase by
the Company (or its successor) that was purchased by the Executive prior to the
Change of Control shall have such right of repurchase lapse with respect to all
such shares as of the date of such termination; and


(iii)           For a period of up to six (6) months following the termination
of Executive’s employment with the Company, the Company shall pay, either
directly or as a reimbursement to Executive, for Executive’s COBRA-eligible
health insurance benefits (medical/dental/vision),  including payments made to
an individual plan or pursuant to COBRA or Cal COBRA provided that:


(1)           The Company’s obligation to pay for health insurance benefits will
be limited to a monthly amount not to exceed the monthly amount that the Company
had paid for Executive’s health benefits at the time of termination of his
employment, provided that:


(2)           If such payment is to be made as a reimbursement to Executive
rather than as a direct payment to the provider of the health insurance
benefits, such payment shall be due within thirty (30) days of receipt of
satisfactory proof of Executive’s payment of said amounts;


(3)           Executive’s entitlement to payment  or reimbursement pursuant to
this Paragraph shall terminate upon Executive becoming eligible to participate
in an employer-sponsored health plan.


8.           Limitation on Payments.


(a)           In the event that the severance and other benefits provided for in
this Agreement or otherwise payable to the Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then, Executive shall have the sole authority to elect (by delivering of
printed notice to the Company within twenty (20) days of any termination)
whether Executive’s benefits under this Agreement shall be either:


(i)           delivered in full, or


(ii)           delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax.


(b)           Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made in writing by a mutually
agreed independent public accounting firm or other independent third party (the
“Accountants”), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.


(c)           Non-Duplication of Benefits. Executive is not eligible to receive
benefits under this Agreement more than one time.


9.           Definition of Terms. The following terms referred to in this
Agreement shall have the following meanings:


(a)           Base Salary. “Base Salary” shall have the meaning set forth in
Exhibit A.


(b)           Cause. “Cause” shall mean any of the following:


(i)           Commission of a criminal act or an act of fraud, embezzlement,
breach of trust or other act of gross misconduct.


(ii)           Violation of policies or rules of the Company.


(iii)           Refusal to follow the direction given by the Company from time
to time or breach of any covenant or obligation under this Agreement or other
agreement with the Company.


(iv)           Neglect of duty.


(v)           Misappropriation, concealment, or conversion of any money or
property of the Company.


(vi)           Intentional damage or destruction of property of the Company.


(vii)           Reckless conduct which endangers the safety of other persons or
property during the course of employment or while on premises leased or owned by
the Company.


(viii)           Breach of any obligation or requirement set forth in this
Agreement.


(c)           Change of Control. “Change of Control” shall mean the occurrence
of any of the following events provided that (and only if) such event(s)
constitute a change-in-ownership, change-in-control, or change-in-ownership of a
substantial portion of a corporation's assets as defined in Treasury Regulation
Section 1.409A-3(i)(5):


(i)           the date on which any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) obtains “beneficial ownership” (as defined in Rule 13d-3 of the
Exchange Act) or a pecuniary interest in fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (“Voting
Stock”);


(ii)           the consummation of a merger, consolidation, reorganization, or
similar transaction other than a transaction: (1) in which substantially all of
the holders of the Company’s Voting Stock hold or receive directly or indirectly
fifty percent (50%) or more of the voting stock of the resulting entity or a
parent company thereof, in substantially the same proportions as their ownership
of the Company immediately prior to the transaction; or (2) in which the holders
of the Company’s capital stock immediately before such transaction will,
immediately after such transaction, hold as a group on a fully diluted basis the
ability to elect at least a majority of the directors of the surviving
corporation (or a parent company);


(iii)           there is consummated a sale, lease, exclusive license, or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license, or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an entity, fifty percent (50%) or more of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale, lease, license, or
other disposition; or


(iv)           individuals who, on the date this Plan is adopted by the Board,
are Directors (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Directors; provided, however, that if the appointment or
election (or nomination for election) of any new Director was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board.


(d)           Code. “Code” means the Internal Revenue Code of 1986, as amended.


10.           Successors.


(a)           Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the Company’s obligations under this Agreement and agree
expressly to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets (including any parent company to the Company) which
executes and delivers the assumption agreement described in this subsection (a)
or which becomes bound by the terms of this Agreement by operation of law.


(b)           Executive’s Successors. Without the written consent of the
Company, Executive shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by Executive’ s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.


11.           Notices.


(a)           General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered (if to the Company, addressed to its Secretary at the
Company’s principal place of business on a non-holiday weekday between the hours
of 9 a.m. and 5 p.m.; if to Executive, via personal service to his last known
residence) or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.


(b)           Notice of Termination. Any termination by the Company for Cause or
by the Executive as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with this Section. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date (which shall be not more than 30 days after the giving of such notice). The
failure by the Executive to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall waive any right of the
Executive hereunder and preclude the Executive from later asserting such fact or
circumstance in enforcing his rights hereunder.


12.           Code Section 409A. The parties agree to amend this Agreement to
the extent necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Code Section 409A and any
temporary or final Treasury Regulations and IRS guidance thereunder.


13.           Miscellaneous Provisions.


(a)           Entire Agreement.  This Agreement contains the entire agreement of
the Parties relating to the subject matter hereof and thereof, and supersede all
prior agreements and understandings with respect to such subject matter.  The
Parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement that are not set forth herein or
therein.  In particular, there is no agreement, express or implied, for any
specific period of employment, nor for continuing long-term employment.  In the
event of any inconsistency between the provisions of this Agreement and the
Company’s policies and procedures, the provisions of this Agreement shall be
controlling.


(b)           Interpretation.  This Agreement shall not be interpreted against a
party by virtue of such party’s participation in the drafting of the Agreement
or any provisions herein.


(c)           Assignment.  This Agreement shall not be assignable, in whole or
in part, by either party without the written consent of the other party, except
that the Company may, without the consent of Executive, assign its rights and
obligations under this Agreement to any corporation, firm or other business
entity (i) with or into which the Company may merge or consolidate, (ii) to
which the Company may sell or transfer all or substantially all of its assets,
or (iii) to any affiliate.  Upon such assignment by the Company, the Company
shall obtain the assignee’s written agreement enforceable by Executive to assume
and perform, from and after the date of such assignment, the terms, conditions
and provisions imposed by this Agreement upon the Company.  After any such
assignment by the Company and such written agreement by the assignee, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the Company for the purposes of all
provisions of this Agreement, including this section.


(d)           Amendments.  No amendment or modification of this Agreement shall
be deemed effective unless made in writing signed by the parties hereto.


(e)           Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.


(f)           Integration. This Agreement and any outstanding stock option
agreements and restricted stock purchase agreements represent the entire
agreement and understanding between the parties as to the subject matter herein
and supersede all prior or contemporaneous agreements, whether written or oral,
with respect to any conflict between this Agreement and any stock option
agreement or restricted stock purchase agreement this Agreement shall prevail.


(g)           Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.


(h)           Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.


(i)           Employment Taxes. All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.


(j)           Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, and may be delivered by facsimile or other electronic means, but all of
which shall be deemed originals and taken together will constitute one and the
same Agreement.


(k)           Headings. The headings of the Articles and Sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.


(l)           Construction of Agreement. In the event of a conflict between the
text of the Agreement and any summary, description or other information
regarding the Agreement, the text of the Agreement shall control.
***IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.


COMPANY:                                IMAGEWARE SYSTEMS, INC.




By: /s/ James Miller
Title: /s/ Chief Executive Officer






EXECUTIVE:                                /s/ Charles AuBuchon
Charles AuBuchon




 
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A


COMPENSATION AND BENEFITS


I.           Compensation and Benefits. Executive’s compensation and other
benefits under this Agreement shall be as follows:


A.           Base Salary. The Company shall pay to Executive a minimum
semi-monthly base salary (the “Base Salary”) of $6,875.00 during the Term of
this Agreement.


B.           Bonus. In addition to his Base Salary, Executive shall be eligible
to participate in any Company Bonus Plan, adopted from time to time by the Board
of Directors.


C.           Stock Options. The Board shall consider in good faith, additional
equity grants (in the form of options and/or Restricted Shares and/or other
means) to Executive in an amount to be determined, in good faith, based on
market conditions and the performance of the Company during the preceding year.
The Option and/or Restricted Shares shall be subject to the terms, definitions
and provisions of the ImageWare Systems, Inc. Amended and Restated 1999 Stock
Option Plan (or any successor to that plan) and an applicable option agreement
between the Company and Executive, which documents are incorporated herein by
reference.


D.           Expenses. Executive is authorized to incur reasonable expenses in
connection with the business of the Company, including expenses for
entertainment, travel and similar matters.  The Company will reimburse Executive
for such expenses upon presentation by Executive of such accounts and records as
the Company shall from time to time reasonably require.


E.           Group Insurance. Major medical health insurance and disability
insurance which shall provide not less than two-thirds of Executive’s then
current Base Salary in disability payments commencing three months after
permanent or partial disability occurs and life group or term life insurance in
an amount equal to two (2) times Executive’s then current Base Salary.


F.           Employee Benefit Plans. Participation in any other employee benefit
plans now existing or hereafter adopted by the Company for its employees.


G.           Paid Time Off. Executive shall be entitled to paid time off
pursuant to the Company’s policy as set forth in the Employee Handbook.


II.           Indemnification. The Company shall indemnify the Executive as an
officer of the Company to the maximum extent allowed under the laws of
California to the extent that they are not inconsistent with the Company’s
Articles of Incorporation or Bylaws with respect to such subject matter.





 
 

--------------------------------------------------------------------------------

 
